Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claims 1-7, 9, 11-13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bour et al. (US 20170170360 A1 – hereinafter Bour).
Regarding Claim 1, Bour teaches a light source (see the entire document; Figs. 21-22 along with Fig. 1; specifically, [0150]-[0152], and as cited below), comprising:

    PNG
    media_image1.png
    321
    379
    media_image1.png
    Greyscale

Bour – Fig. 21

2a p-type semiconductor layer (110; Fig. 21; [0150] – “layer 110 is doped with a p-type dopant”); 
3an n-type semiconductor layer (106 – [0150] – “layer 106 is doped with an n-type dopant”); and 
4an active region (108) between the p-type semiconductor layer (110) and the n-type semiconductor 5layer (106) and configured to emit light ([0006], [0096]), the active region (108) including a plurality of barrier layers (quantum barrier layers 109 – [0152]) and one 6or more quantum well layers (quantum well layers 107), wherein: 
7the plurality of barrier layers (109) of the active region (108) includes at least one n-doped 8barrier layer (lowest 109) that includes an n-type dopant ([0152] – “The quantum barrier layers 109 may be modulation doped, for example, n-doped with a suitable n-type dopant such as Si”); and 
108) is characterized by a lateral linear dimension equal to or less 10than 10 µm ([0064] – “In some embodiments, “micro” LEDs may be on the scale of 1 μm to approximately 300 μm, or 100 μm or less in many applications. More specifically, in some embodiments, “micro” LEDs may be on the scale of 1 μm to 20 μm, such as 10 μm or 5 μm where the LED lateral dimensions approach the carrier diffusion length”; and in [0162] – “In an embodiment, a maximum lateral dimension between the sidewalls of the LEDs of FIGS. 22-23 is 1 to 300 μm, or more specifically 1 to 100 μm, 1 to 30 μm, 1 to 10 μm, or 1 to 5 μm. A maximum lateral dimension between sidewalls 253 of the mesa structures 222 may be 1 to 300 μm, or more specifically 1 to 100 μm, 1 to 30 μm, 1 to 10 μm, or 1 to 5 μm. In an embodiment, a difference in width of the pillar structure 220 where it meets the mesa structure 222 is less than 5 μm, such as approximately 2 μm on laterally opposite sides for a total of 4 μm” – therefore, the active region is much less than 10 µm). 
Regarding Claim 2, Bour teaches 1the light source of claim 1, wherein the active region includes an AlInGaP, 2AlGaAs, or InGaAlAsP based material ([0151] – “Quantum well 108 may be formed of a variety of materials, such as but not limited to, AlGaInP, AlGaAs, and InGaP”).
Regarding Claim 3, Bour teaches 1the light source of claim 1, wherein the n-type dopant includes silicon, selenium, 2or tellurium ([0152] – “n-doped with a suitable n-type dopant such as Si”).  
Regarding Claim 4, Bour teaches 1the light source of claim 1, wherein a concentration of the n-type dopant in the at 2least one n-doped barrier layer is between 1x 1017 /cm3 and 5x1018 /cm3 ([0152] – “The quantum barrier layers 109 may be 
Regarding Claim 5, Bour teaches 1the light source of claim 1, wherein the lateral linear dimension of the active 2region is equal to or less than 5 µm ([0064] – ““micro” LEDs may be on the scale of 1 μm to approximately 300 μm, or 100 μm or less in many applications”; and in [0162] – “In an embodiment, a maximum lateral dimension between the sidewalls of the LEDs of FIGS. 22-23 is 1 to 300 μm, or more specifically 1 to 100 μm, 1 to 30 μm, 1 to 10 μm, or 1 to 5 μm. A maximum lateral dimension between sidewalls 253 of the mesa structures 222 may be 1 to 300 μm, or more specifically 1 to 100 μm, 1 to 30 μm, 1 to 10 μm, or 1 to 5 μm. In an embodiment, a difference in width of the pillar structure 220 where it meets the mesa structure 222 is less than 5 μm, such as approximately 2 μm on laterally opposite sides for a total of 4 μm” – therefore, the active region falls within the claimed range).
Regarding Claim 6, Bour teaches 1the light source of claim 1, wherein the active region is configured to emit light 2characterized by a wavelength equal to or greater than 590 nm ([0081] – “emission of primary red light (e.g. 620-750 nm wavelength”).
Regarding Claim 7, Bour teaches 1the light source of claim 1, wherein the at least one n-doped barrier layer 2includes an n-doped barrier layer that physically contacts the p-type semiconductor layer (Fig. 21 shows lowest n-doped barrier layer 109 is in physical contact with p-type semiconductor 110 – also see [0151]-[0152]).  
Regarding Claim 9, Bour teaches 73the light source of claim 1, wherein the at least one n-doped barrier layer includes a single n-doped barrier layer that physically 
Regarding Claim 11, Bour teaches 1the light source of claim 1, wherein each of the plurality of barrier layers 2includes the n-type dopant (Plurality of 109 in Fig. 21 - ([0152] – “The quantum barrier layers 109 may be modulation doped, for example, n-doped with a suitable n-type dopant such as Si”).  
Regarding Claim 12, Bour teaches the n-type dopant ([0152]) and the active region (108). Remaining limitations in the claim are directed to a process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer – (see MPEP 2113 I).
The expressions “the n-type dopant is introduced into the at 2least one n-doped barrier layer during epitaxial growth of the active region” are taken to be a product by process limitation and is given no patentable weight.  A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983);  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972);  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 
Regarding Claim 13, Bour teaches 1the light source of claim 1, wherein the p-type semiconductor layer is epitaxially 2grown on the active region ([0112] – “A p-n diode layer 1115 is then epitaxially grown on the patterned growth substrate 1002. In an embodiment, the p-n diode layer includes n-AlInP current spreading layer 104, n-AlInGaP:Se or Si cladding layer 106, InGaP active layer 108, p-AlInGaP:Mg cladding layer 1110A, co-doped AlGaInP:Mg+Se cladding layer 1110B, p-AlInGaP:Mg cladding layer 1110C, and p-GaP current spreading layer 112”). 
Regarding Claim 16, Bour teaches a display device comprising a two-dimensional array of micro-LEDs, each 2micro-LED of the two-dimensional array of micro-LEDs comprising (see [0081] for an array of LEDs) (see the entire document; Figs. 21-22 along with Fig. 1; specifically, [0150]-[0152], and as cited below), comprising:
13a p-type semiconductor layer (110; Fig. 21; [0150] – “layer 110 is doped with a p-type dopant”); 
4an n-type semiconductor layer (106 – [0150] – “layer 106 is doped with an n-type dopant”); and 
5an active region (108) between the p-type semiconductor layer (110) and the n-type semiconductor 6layer (106) and configured to emit visible light ([0006], [0096]), the 108) including a plurality of barrier layers (quantum barrier layers 109 – [0152]) 7and one or more quantum well layers (quantum well layers 107), wherein: 
8the plurality of barrier layers (109) of the active region (108) includes at least one n-doped 9barrier layer (lowest 109) that includes an n-type dopant ([0152] – “The quantum barrier layers 109 may be modulation doped, for example, n-doped with a suitable n-type dopant such as Si”); and 
10the active region (108) is characterized by a lateral linear dimension equal to or less 10 µm ([0064] – “In some embodiments, “micro” LEDs may be on the scale of 1 μm to approximately 300 μm, or 100 μm or less in many applications. More specifically, in some embodiments, “micro” LEDs may be on the scale of 1 μm to 20 μm, such as 10 μm or 5 μm where the LED lateral dimensions approach the carrier diffusion length”; and in [0162] – “In an embodiment, a maximum lateral dimension between the sidewalls of the LEDs of FIGS. 22-23 is 1 to 300 μm, or more specifically 1 to 100 μm, 1 to 30 μm, 1 to 10 μm, or 1 to 5 μm. A maximum lateral dimension between sidewalls 253 of the mesa structures 222 may be 1 to 300 μm, or more specifically 1 to 100 μm, 1 to 30 μm, 1 to 10 μm, or 1 to 5 μm. In an embodiment, a difference in width of the pillar structure 220 where it meets the mesa structure 222 is less than 5 μm, such as approximately 2 μm on laterally opposite sides for a total of 4 μm” – therefore, the active region is much less than 10 µm).
Regarding Claim 17, Bour teaches 74the display device of claim 16, wherein the active region includes an AlInGaP, AlGaAs, or InGaAlAsP based material ([0151] – “Quantum well 108 may be formed of a variety of materials, such as but not limited to, AlGaInP, AlGaAs, and InGaP”).  
Regarding Claim 18, Bour teaches 1the1 display device of claim 16, wherein the n-type dopant includes silicon, 2selenium, or tellurium ([0152] – “n-doped with a suitable n-type dopant such as Si”).  
Regarding Claim 19, Bour teaches 1the display device of claim 16, wherein a concentration of the n-type dopant in 2the at least one n-doped barrier layer is between 1x 1017 /cm3 and 5x1018 /cm3 ([0152] – “The quantum barrier layers 109 may be modulation doped, for example, n-doped with a suitable n-type dopant such as Si. For example, an exemplary doping concentration may be 1×10.sup.17 cm.sup.−3-1×10.sup.18 cm.sup.−3”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 8, 10, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bour in view of Takahashi et al. (US 20140048771 A1 – hereinafter Takahashi).
	Regarding Claim 8, Bour teaches claim 1 from which claim 8 depends.
Bour does not expressly disclose wherein the at least one n-dope barrier layer includes 2an undoped region between a doped region of the at least one n-doped barrier layer and a quantum well layer of the plurality of quantum well layers.
	In a related art, Takahashi teaches in Fig. 8 a barrier layer 103 (that includes layer 110) includes an undoped region 103a between the doped region 110 and the quantum well layer 104 (Takahashi teaches doping concentration of 103 is zero – see [0082] – doped region being 110 – see [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the at least one n-dope barrier layer includes 2an undoped region between a doped region of the at least one n-doped barrier layer and a quantum well layer of the plurality of quantum well layers as is taught by Takahashi into Bour.
The ordinary artisan would have been motivated to integrate Takahashi structure into Bour structure in the manner set forth above for, at least, this integration will enable one skilled in the art to characterize an LED with different doping concentration including a concentration of zero for specific application.
Regarding Claim 10, Bour teaches claim 1 from which claim 10 depends.
But, Bour does not expressly disclose wherein the at least one n-doped barrier layer 2includes two or more n-doped barrier layers.
However, it is well known to have the barrier layer includes two or more n-doped barrier layers as Takahashi teaches the barrier layer 103 to include more than one layer as is seem Fig. 8 – also see [0082] of Takahashi.
Takahashi into Bour.
The ordinary artisan would have been motivated to integrate Takahashi structure into Bour structure in the manner set forth above for, at least, this integration will enable one skilled in the art to characterize an LED with different doping concentration including a concentration of zero for specific application.
Regarding Claim 14, Bour teaches claim 1 from which claim 14 depends.
But, Bour does not expressly disclose wherein the one or more quantum well layers of the 2active region include a single quantum well layer.
However, it is well known in the art to have the quantum well layer consisting of just one layer instead of a plurality as is taught by Takahashi (Takahashi teaches in Fig. 8 the quantum layer 104 consisting of just a single layer – [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the one or more quantum well layers of the 2active region include a single quantum well layer as is taught by Takahashi into Bour.
The ordinary artisan would have been motivated to integrate Takahashi structure into Bour structure in the manner set forth above for, at least, this integration will enable one skilled in the art to characterize an LED with a single quantum layer that is suitable for the application. Furthermore, using a single quantum will reduce cost to manufacture since it requires fabricating one layer instead of a plurality.
Regarding Claim 20, Bour teaches claim 16 from which claim 20 depends.
But, Bour does not expressly disclose wherein the one or more quantum well layers of the active region include a single quantum well layer.
However, it is well known in the art to have the quantum well layer consisting of just one layer instead of a plurality as is taught by Takahashi (Takahashi teaches in Fig. 8 the quantum layer 104 consisting of just a single layer – [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the one or more quantum well layers of the 2active region include a single quantum well layer as is taught by Takahashi into Bour.
The ordinary artisan would have been motivated to integrate Takahashi structure into Bour structure in the manner set forth above for, at least, this integration will enable one skilled in the art to characterize an LED with a single quantum layer that is suitable for the application. Furthermore, using a single quantum will reduce cost to manufacture since it requires fabricating one layer instead of a plurality.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bour in view of Katona et al. (US 20110279054 A1 – hereinafter Katona).
Regarding Claim 15, Bour teaches claim 1 from which claim 15 depends.
But, while Bour discusses current densities in paras. [0007], [0063], [0080], Bour fails to disclose wherein a current density of the light source to 2achieve a peak efficiency is greater than 10 A/cm2.
Katona teaches a peak efficiency of an LED at approximately 200 A/cm.sup.2 (Katona – [0046] – “a peak efficiency at approximately 200 A/cm.sup.2”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a current density of the light source to 2achieve a peak efficiency is greater than 10 A/cm2 as is taught by Katona into Bour.
The ordinary artisan would have been motivated to integrate Katona structure into Bour structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design an LED with high current density to achieve “a relatively sharp maximum” – Katona – [0047].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898